Citation Nr: 0718779	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for a skin 
disability.  

2.  Entitlement to service connection for a skin disability 
as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1956 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen the veteran's service connection claim 
for a skin disability.  The veteran subsequently initiated 
and perfected an appeal of this determination.  A March 2006 
supplemental statement of the case denied secondary service 
connection for a skin disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran seeks to reopen his service connection claim for 
a skin disability.  This claim was previously and finally 
denied in January 1994.  In the absence of a timely appeal, 
that decision became final, and new and material evidence 
must be submitted to reopen it.  38 U.S.C.A. §§ 5108, 7105 
(West 2002).  In the recent case of Kent v. Nicholson, [20 
Vet. App. 1 (2006)], the United States Court of Appeals for 
Veterans Claims (Court) gave specific guidance to VA 
regarding the notice which must be afforded veterans 
attempting to reopen previously denied claims.  The Board 
finds that the veteran has not been provided with adequate 
notice which complies with the requirements of Kent; 
therefore, a remand is required for compliance with VA's 
statutory duties to notify and assist claimants.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO cited and 
apparently applied the version of the regulation defining new 
and material evidence which became effective in August 2001, 
despite the fact that the claim in this case was received in 
May 2001.  The revised definition of new and material 
evidence contained in 38 C.F.R. § 3.156(a) applies to any 
claim to reopen received on and after August 29, 2001.  Thus, 
the RO must notify the veteran of and apply the correct 
definition of new and material evidence in this case.

With respect to the claim for secondary service connection 
for a skin disability, the Board is deferring action on this 
inextricably intertwined issue pending completion of the 
development requested herein.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of 
medical records pertaining to treatment of 
the veteran, VA and non-VA, for skin 
disability since May 2005.

2.  The RO/AMC should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
describes the particular type of evidence 
necessary to substantiate any service 
connection elements that were found to be 
insufficiently shown at the time of the 
prior final VA denial, pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
veteran and his representative must also 
be notified of the correct definition of 
new and material evidence which applies to 
claims filed prior to August 29, 2001, as 
the claim in the current matter was 
received in May 2001.

3.  The appellant should be provided with 
an opportunity to submit additional 
evidence and argument on the issues on 
appeal.  The RO should then readjudicate 
the claims based on a consideration of all 
of the evidence of record.  If the 
benefits sought on appeal are not granted, 
the appellant and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

At this time, the Board offers no opinion regarding the final 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

